Citation Nr: 1241172	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether an August 2006 rating decision that denied service connection for tinnitus was the result of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that determined that no revision was warranted in the denial of tinnitus in a rating decision of August 3, 2006, on the basis of CUE.  The Veteran appealed, contending that the August 2006 rating decision was the result of CUE.

The ultimate goal of the Veteran's CUE claim is to obtain an earlier effective date for the establishment of service connection for his tinnitus.  However, he did not specifically appeal the effective date portion of the decision.  Therefore, that issue is not before the Board.  Moreover, the only legal basis for an earlier effective date in would be if the August 2006 rating decision's denial of service connection for tinnitus was the product of CUE.

The Board further observes that there was some confusion regarding the Veteran's accredited representative in this case, as two different veterans service organizations  were actively involved in this case but VA regulations only permit one representative.  Consequently, the Board sent correspondence to the Veteran in June 2012 informing him of that and requested that he clarify his representation.  The Veteran was informed him that he had the option to represent himself or to appoint an accredited VSO or a private attorney or other agent as his representative.  He was also informed that if the Board did not hear from him or his new representative within 30 days of the date of this correspondence, then the Board would proceed on the assumption that he wanted to represent himself.  As no response to that correspondence appears in the record assembled for the Board's review, the Board will proceed with adjudication of this appeal on the basis that the Veteran is representing himself.


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for tinnitus.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

2.  The August 2006 rating decision's denial of service connection for tinnitus was consistent with the evidence then of record and the law in effect at that time.

3.  To the extent there may have been any error in the August 2006 rating decision denial of service connection for tinnitus, the record does not show that had it not been made, it would have manifestly changed the outcome and it is not absolutely clear that a different result would have ensued. 


CONCLUSION OF LAW

The August 2006 rating decision's denial of service connection for tinnitus was not the result of the CUE.  38 C.F.R. § 3.105(a) (2012); Russell v. Principi, 3 Vet. App. 310 (1992). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

To the extent the Veteran's appeal is predicated on his contention of CUE in an August 2006 rating decision, neither the duty to notify nor the duty to assist provisions applies to claims of CUE in prior Board decisions or in prior rating decisions.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

The Veteran is ultimately seeking an effective date earlier than September 17, 2008, for the establishment of service connection for tinnitus.

The August 2006 rating decision that is the focus of this appeal denied service connection for tinnitus.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Consequently, that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

A rating decision is final and binding in the absence CUE.  38 C.F.R. §§ 3.104(a), 3.105(a), 20.1103 (2012).  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a) (2012).  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012).  

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

Inasmuch as the grant of service connection for tinnitus was established from a reopened claim following the final denial of the August 2006 rating decision, the Veteran is not entitled to an effective date earlier than the application to reopen.  Here, the record does not show, nor does the Veteran contend, that the Veteran submitted an application to reopen prior to September 17, 2008.  Rather, his claim is that he is entitled to an effective date from his original claim in May 2006, which was denied by the August 2006 rating decision.  Therefore, the only legal basis for establishing an earlier effective date in this case would be if the August 2006 rating decision was the result of CUE.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (Because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision based on CUE could result in the assignment of an earlier effective date for the appellant's awards); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005) (absent a showing of CUE, the appellant cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date).
In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Errors that would not have changed the outcome are harmless.  By definition, such errors do not give rise to the need for revising the previous decision.  The words clear and unmistakable error are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a clear and unmistakable error must be based on the record and the law that existed at the time of the prior RO or Board decision.  Russell v. Principi, 3 Vet. App. 310 (1992).  

In determining whether there is CUE, the provision regarding resolution of reasonable doubt in favor of the veteran is not for application.  CUE requires that error, if it exists, be undebatable, or there was no CUE within the meaning of 38 C.F.R. § 3.105(a) (2012); Russell v. Principi, 3 Vet. App. 310 (1992); Yates v. West, 213 F.3d 1372 (2000).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  Clear and unmistakable error is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Merely to claim that there was CUE in a rating decision is not sufficient to raise the issue.  A claim of CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

The August 2006 rating decision denied service connection for tinnitus finding that the medical evidence failed to show that disability had been clinically diagnosed.  The Veteran has essentially contends that finding was CUE because there was evidence of record at that time showing he had tinnitus.  The Veteran submitted statements dated in May and June 2006 attesting to his having tinnitus of both ears based upon in-service noise exposure, and provided details as to the circumstances thereof.  Moreover, a March 2006 VA audiology assessment was of record which noted, in part, that he had "tinnitus - occasionally."  However, a subsequent July 2006 VA audio examination noted that the Veteran denied tinnitus in either ear.

In short, there was competent medical evidence which indicated that the Veteran did and did not have tinnitus.  As the more recent evaluation of July 2006 indicated that there was no tinnitus, it was possible that the prior complaints had actually resolved.  Thus, it appears that the August 2006 rating decision's finding that tinnitus had not been clinically diagnosed was supported by the evidence then of record.  In any event, the contradictory findings of the March and July 2006 records show that it was debatable whether the Veteran had tinnitus because there was medical evidence both for and against a finding that a diagnosis of tinnitus was warranted.  The August 2006 rating decision's finding would only be CUE if it was undebatable the competent medical evidence showed the Veteran to have tinnitus, which is not the case here.  While tinnitus was claimed by the Veteran and diagnosed occasionally at a March 2006 assessment, a July 2006 examination found not tinnitus and the Veteran denied tinnitus.

The Board acknowledges that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, that Court holding was rendered in June 2007, approximately 10 months after the promulgation of the August 2006 rating decision.  Thus, it was not the law in effect at the time the August 2006 rating decision was made.

The Veteran has contended that he did indicate at the time of the July 2006 VA audio examination that he had tinnitus, or that he thought he so indicated based upon the examiner's questions.  However, no such error in the July 2006 VA audio examination was asserted by the Veteran at the time of August 2006 rating decision.  Therefore, the Board finds that there was no evidence of any claim of inadequacy of the July 2006 examination at the time the August 2006 decision was made.

The Board acknowledges the August 2006 rating decision did not provide a thorough discussion of the evidence of record as part of its finding that tinnitus had not been clinically diagnosed.  However, to the extent there was any error, the record does not show that had it not been made, it would have manifestly changed the outcome.  It is not absolutely clear that a different result would have ensued.  In fact, even if the Board were to determine that it was error to find the Veteran did not have tinnitus, it is not absolutely clear he would have been entitled to a grant of service connection for tinnitus based upon the evidence of record and the law in effect at the time of the August 2006 rating decision.  

The Board observes that the March 2010 DRO decision which established service connection for tinnitus did so based upon a VA examination conducted earlier that month which related the etiology of the disability to the Veteran's in-service noise exposure.  However, neither that opinion nor any other competent medical evidence which related the etiology of the claimed tinnitus to service was of record at the time of the August 2006 rating decision.  As the evidence of record indicated that it was debatable whether the Veteran even had tinnitus, it does appear competent medical evidence would have been necessary to resolve this claim.  Although the Veteran did contend that his tinnitus was due to in-service noise exposure, nothing in the record, then or now, shows that he has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2012).

The Board acknowledges that, given the contradictory nature of the medical evidence regarding whether the Veteran had tinnitus, it appears that a new examination may have been need in August 2006 to resolve the matter.  38 C.F.R. §§ 3.326, 3.327 (2012); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (When the medical evidence of record is insufficient, or of doubtful weight or credibility, VA must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  However, a violation in the duty to assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In view of the foregoing, the Board finds that the August 2006 rating decision's denial of service connection for tinnitus was consistent with the evidence then of record and the law in effect at that time.  Further, to the extent there was any error in the August 2006 rating decision's denial of service connection for tinnitus, the record does not show that had it not been made, it would have manifestly changed the outcome.  It is not absolutely clear that a different result would have ensued.  Consequently, the Board concludes that the August 2006 rating decision was not the product of CUE, and the benefit sought on appeal must be denied.


ORDER

The August 2006 rating decision denial of service connection for tinnitus was not the result of the CUE, and the benefit sought on appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


